Case 1:19-mj-03916-JB Document 1 Entered on FLSD Docket 11/25/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA



                                                             FILED UNDER SEAL


 IN RESEALED CRIMINAL COMPLAINT.

__________________________________/
                                       MOTION TO SEAL

        COMES NOW the United States of America, by and through its undersigned atto ey, and

respectfully requests this motion, criminal complaint, accompanying affidavit, attachme ts, bond

recommendation form, and any resulting order be SEALED until further order of this C          rt or the

 arrest of the defendant, excepting the United States Attorney's Office and federal law en£ rcement,
                                                                                          !

 for the reason that the defendant may flee and premature disclosure may result in evide ce being

 destroyed.

                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY


                                              By:

                                                      Assistant United States Attorney
                                                      Court ld. No. A5501474
                                                      United States Attorney's Office
                                                      99 N.E. 4th Street
                                                      Miami, Florida 33132
                                                      Telephone: (305) 961-9361
                                                      Facsimile: (305) 536-4675
                                                      Email: michael. thakur@usdoj. gov
